DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3, 5-6, 11-19 and 11-19 previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Steven Blair (Reg. No 65837) on 06/13/2022.

EXAMINER’S AMENDMENT
 
Claims 20-25 are hereby amended as follows:
Claims 20-25 are cancelled as non-elected claims.

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the fuse line has a first side and a second side opposite the first side, wherein the first side is entirely within a first plane and the second side is entire within a second plane, wherein the first plane and the second plane are substantially parallel to the side of the substrate; a first spacer along a first side of the fuse line, wherein the first spacer includes a first part of the first spacer that is next to the nominal fuse segment and has a first width; and a second spacer along a second side of the fuse line opposite to the first side of the fuse line, wherein the second spacer includes a first part of the second spacer that is next to the nominal fuse segment and has a second width, and the second width is at least twice the first width”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first side is entirely within a first plane and the second side is entirely within a second plane, wherein the first plane and the second plane are substantially parallel to the side of the substrate; a first spacer along a first side of the fuse line, wherein the first spacer includes a first part of the first spacer that is next to the nominal fuse segment; a second spacer along a second side of the fuse line opposite to the first side of the fuse line, wherein the second spacer includes a first part of the second spacer that is next to the nominal fuse segment; a first plug of an interconnect line in parallel with the fuse line, wherein the first plug has a first plug width; and a second plug next to the first spacer or the second spacer, wherein at least a part of the second plug is located orthogonal to the necked fuse segment of the fuse line, the second plug has a second plug width, and the second plug width is at least twice the first plug width”, with combination of remaining features, as recited in claim 11.

Ungar et al (US 2015/0228436 A1) discloses the first fuse link 502-1 may be coupled between the first terminal region 802 and the at least one connection element 902 (e.g. non-fusable connection element). As shown in FIG. 10, the second fuse link 502-2 may be coupled between the at least one connection element 902 (e.g. non-fusable connection element) and the second terminal region 804. In other words, the first fuse link 502-1, the second fuse link 502-2, and the at least one connection element (e.g. non-fusable connection element) may be coupled between the first and second terminal regions 802, 804 (Fig [10], Para [0144]).

However, Ungar fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 11.

Claims 2-10 and 12-19 are allowed as those inherit the allowable subject matter from clams 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898